



Exhibit 10.1


 




REVOLVING CREDIT AGREEMENT




dated as of November 6, 2003




among




LANDAMERICA FINANCIAL GROUP, INC.

as Borrower







THE LENDERS FROM TIME TO TIME PARTY HERETO







and







SUNTRUST BANK

as Administrative Agent































====================================================================







SUNTRUST CAPITAL MARKETS, INC.,

as Lead Arranger and Book Manager




 







 



--------------------------------------------------------------------------------

TABLE OF CONTENTS




PAGE




ARTICLE I  DEFINITIONS; CONSTRUCTION

           

      Section 1.1.  Definitions

           1

      Section 1.2.  Classifications of Loans and Borrowings

          20

      Section 1.3.  Accounting Terms and Determination

          21

      Section 1.4.  Terms Generally

          21

ARTICLE II  AMOUNT AND TERMS OF THE COMMITMENTS

          

      Section 2.1.  General Description of Facilities

          21

      Section 2.2.  Revolving Loans

          22

      Section 2.3.  Procedure for Revolving Borrowings

          22

      Section 2.4.  Swingline Commitment

          22

      Section 2.5.  Procedure for Swingline Borrowing; Etc.

          23

      Section 2.6.  Funding of Borrowings

          24

      Section 2.7.  Interest Elections

          25

      Section 2.8.  Optional Reduction and Termination of Commitments

          26

      Section 2.9.  Repayment of Loans

          26

      Section 2.10.  Evidence of Indebtedness

          26

      Section 2.11.  Optional Prepayments

          27

      Section 2.12.  Mandatory Prepayments

          27

      Section 2.13.  Interest on Loans

          28

      Section 2.14.  Fees

          29

      Section 2.15.  Computation of Interest and Fees

          29

      Section 2.16.  Inability to Determine Interest Rates

          30

i



--------------------------------------------------------------------------------

      Section 2.17.  Illegality

          30

      Section 2.18.  Increased Costs

          31

      Section 2.19.  Funding Indemnity

          32

      Section 2.20.  Taxes

          32

      Section 2.21.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs

          34

      Section 2.22.  Letters of Credit

          35

      Section 2.23.  Mitigation of Obligations

          39

 ARTICLE III  CONDITIONS PRECEDENT TO LOANS AND LETTERS

     OF CREDIT

          

      Section 3.1.  Conditions To Effectiveness

          40

      Section 3.2.  Each Credit Event

          41

      Section 3.3.  Delivery of Documents

          42

 ARTICLE IV  REPRESENTATIONS AND WARRANTIES

          

      Section 4.1.  Existence; Power

          42

      Section 4.2.  Organizational Power; Authorization

          42

      Section 4.3.  Governmental Approvals; No Conflicts

          43

      Section 4.4.  Financial Statements

          43

      Section 4.5.  Litigation and Environmental Matters

          43

      Section 4.6.  Compliance With Laws and Agreements

          44

      Section 4.7.  Investment Company Act, Etc.

          44

      Section 4.8.  Taxes

          44

      Section 4.9.  Margin Regulations

          44

      Section 4.10.  ERISA

          44

ii



--------------------------------------------------------------------------------

      Section 4.11.  Ownership of Property

          45

      Section 4.12.  Disclosure

          45

      Section 4.13.  Labor Relations

          45

      Section 4.14.  Subsidiaries

          46

      Section 4.15.  Insolvency

          46

      Section 4.16.  Insurance Licenses

          46

      Section 4.17.  Reinsurance

          46

      Section 4.18.  Reserves

          46

ARTICLE V  AFFIRMATIVE COVENANTS

          

      Section 5.1.  Financial Statements and Other Information

          47

      Section 5.2.  Notices of Material Events

          49

      Section 5.3.  Existence; Conduct of Business

          50

      Section 5.4.  Compliance with Laws, Etc.

          50

      Section 5.5.  Payment of Obligations

          50

      Section 5.6.  Books and Records

          50

      Section 5.7.  Visitation, Inspection, Etc.

          50

      Section 5.8.  Maintenance of Properties; Insurance

          51

      Section 5.9.  Use of Proceeds and Letters of Credit

          51

ARTICLE VI  FINANCIAL COVENANTS

          

      Section 6.1.  Leverage Ratio

          51

      Section 6.2.  Minimum Statutory Surplus

          51

      Section 6.3.  Debt Service Coverage Ratio

          51

ARTICLE VII  NEGATIVE COVENANTS

          

      Section 7.1.  Indebtedness

          51

      Section 7.2.  Negative Pledge

          52

iii



--------------------------------------------------------------------------------

      Section 7.3.  Fundamental Changes

          53

      Section 7.4.  Investments, Loans, Etc.

          54

      Section 7.5.  Restricted Payments

          55

      Section 7.6.  Sales of Assets

          55

      Section 7.7.  Transactions with Affiliates

          56

      Section 7.8.  ERISA

          56

      Section 7.9.  Sale and Leaseback Transactions

          57

      Section 7.10.  Hedging Transactions

          57

      Section 7.11.  Contingent Obligations

          57

      Section 7.12.  Joint Ventures

          57

      Section 7.13.  Lease Obligations

          57

      Section 7.14.  Accounting Changes

          57

      Section 7.15.  Prepayments

          58

      Section 7.16.  Material Subsidiaries

          58

      Section 7.17.  Restrictive Agreements

          59

 ARTICLE VIII  EVENTS OF DEFAULT

          

      Section 8.1.  Events of Default

          59

ARTICLE IX  ADMINISTRATIVE AGENT

          

      Section 9.1.  Appointment of Administrative Agent

          62

      Section 9.2.  Nature of Duties of Administrative Agent

          62

      Section 9.3.  Lack of reliance on the Administrative Agent

          63

      Section 9.4.  Certain Rights of the Administrative Agent

          63

      Section 9.5.  Reliance by Administrative Agent

          63

      Section 9.6.  The Administrative Agent in its Individual Capacity

          64

iv



--------------------------------------------------------------------------------

      Section 9.7.  Successor Administrative Agent

          64

      Section 9.8.  Authorization to Execute other Loan Documents

          64

ARTICLE X  MISCELLANEOUS

          

      Section 10.1.  Notices

          65

      Section 10.2.  Waiver; Amendments

          66

      Section 10.3.  Expenses; Indemnification

          67

      Section 10.4.  Successors and Assigns

          69

      Section 10.5.  Governing Law; Jurisdiction; Consent to Service of Process

          71

      Section 10.6.  Waiver of Jury Trial

          72

      Section 10.7.  Right of Setoff

          72

      Section 10.8.  Counterparts; Integration

          72

      Section 10.9.  Survival

          72

      Section 10.10.  Severability

          73

      Section 10.11.  Confidentiality

          73

      Section 10.12.  Interest Rate Limitation

          74

      Section 10.13.  Waiver of Effect of Corporate Seal

          74




v












--------------------------------------------------------------------------------



Schedules

Schedule I

-

Applicable Margin and Applicable Percentage

Schedule 4.5(a)

Litigation

Schedule 4.5(b)

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 4.16

-

Insurance Subsidiaries

Schedule 4.18

-

Reserves

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.11

-

Contingent Obligations

Schedule 7.16

Material Subsidiaries




Exhibits




Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Swingline Note

Exhibit C

-

Form of Assignment and Acceptance




Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.5

-

Form of Notice of Swingline Borrowing

Exhibit 2.7

-

Form of Continuation/Conversion

Exhibit 5.1(c)

-

Form of Compliance Certificate
















 







vi



--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of November 6, 2003, by and among LANDAMERICA FINANCIAL GROUP, INC., a Virginia
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lend­ers”) and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish a $200,000,000
revolving credit facility in favor of the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1.

Definitions.  In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” shall mean any transaction or a series of related transactions
consummated after the Closing Date for the purpose of or resulting, directly or
indirectly, in (a) the acquisition by the Borrower or any of its Subsidiaries of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of more than of 50% of the capital
stock of any Person, or otherwise causing any Person to become a direct or
indirect Subsidiary of the Borrower or (c) a merger or consolidation or any
other combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that, as of the date of such merger or consolidation is a
direct or indirect Subsidiary of the Borrower) provided that the Borrower or
such Subsidiary shall be the surviving Person.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum ob­tained by dividing (i) LIBOR for
such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

 “Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.   For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $200,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.  

“Annual Statement” shall mean the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of organization, which statement shall be
in the form required by such Insurance Subsidiary’s jurisdiction of organization
or, if no specific form is so required, in the form of financial statements
permitted by such insurance commissioner (or similar authority) to be used for
filing annual statutory financial statements and shall contain the type of
information permitted by such insurance commissioner (or similar authority) to
be disclosed therein, together with all exhibits or schedules therewith.

 “Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 “Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee referred to in Section
2.14(c), as the case may be, a percentage per annum determined by reference to
the applicable Leverage Ratio from time to time in effect as set forth on
Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers the financial statements required by Section 5.1(a)
or (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level IV as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending September 30, 2003 are required to be delivered shall be at Level I as
set forth on Schedule I.

2



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, with respect to the facility fee referred to
in Section 2.14(b) as of any date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level IV as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above.
 Notwithstanding the foregoing, the Applicable Percentage for the facility fee
from the Closing Date until the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 30, 2003 are required to be delivered
shall be at Level I as set forth on Schedule I.

 “Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arbitrage Liens” shall mean Liens securing Indebtedness of the Borrower and its
Subsidiaries having a maturity of 92 days or less representing borrowings from a
bank or banks in which the Borrower or such Subsidiary has at least a like
amount of funds on deposit, which borrowings are incurred in the ordinary course
of business in amounts and for purposes consistent with past business practices
and are secured only by Permitted Investments purchased by the Borrower or such
Subsidiary with the proceeds of such borrowings.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

 “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
inter­est at, above or below the Administrative Agent’s prime lend­ing rate.
 Each change in the Administrative Agent’s prime lending rate shall be effective
from and including the date such change is publicly announced as being
effective.

3



--------------------------------------------------------------------------------

 “Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class
and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 “Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 25% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and

4



--------------------------------------------------------------------------------

when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Commonwealth” shall mean Commonwealth Land Title Insurance Company, a
Pennsylvania corporation.

 “Compliance Certificate” shall mean a certificate from the treasurer or the
principal financial officer of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Subsidiaries as of such date, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.

“Consolidated Shareholders’ Equity” shall mean, as of any date of determination,
the aggregate shareholders’ equity of the Borrower as of such date determined in
accordance with GAAP.

“Consolidated Total Capital” shall mean, as of any date, the sum of (i)
Consolidated Total Debt as of such date and (ii) Consolidated Shareholders’
Equity as of such date.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries as of such date, but excluding (a) Indebtedness of
the type described in subsection (xi) of the definition thereto, (b)
Indebtedness incurred in connection with Arbitrage Liens, (c) Specified
Relocation Indebtedness permitted under Section 7.1(g) and (d) intercompany
Indebtedness.

5



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” shall mean, at of any date, Consolidated Total
Debt as of such date, excluding Indebtedness of the Borrower and its
Subsidiaries of the type described in subsection (vii) of the definition of
Indebtedness so long as such Indebtedness is not a non-contingent obligation,
but including, without limitation, all Loans and LC Exposure.

“Contingent Obligation” shall mean, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefore, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”), (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Hedging Transactions, but
excluding, in each case, any obligation of any Insurance Subsidiary to pay any
amount owing under any insurance policy or contract issued by such Person in the
ordinary course of business.  The amount of any Contingent Obligation shall, in
the case of Guaranty Obligations, be deemed equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made or, if not stated or if indeterminable, the maximum reasonable anticipated
liability in respect thereof, and in the case of other Contingent Obligations
other than in respect of Hedging Transactions, shall be equal to the maximum
reasonably anticipated liability in respect thereof and, in the case of
Contingent Obligations in respect of Hedging Transactions, shall be equal to the
Net Mark-to-Market Exposure as of such date.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Debt Service Coverage Ratio” shall mean, as of the end of any Fiscal Quarter,
the ratio of (a) the sum of (i) the aggregate Maximum Dividend Availability of
the Insurance Subsidiaries as of the last day of such Fiscal Quarter end; plus,
(ii) cash dividends paid by any Subsidiary (other than an Insurance Subsidiary)
to the Borrower during the four (4) Fiscal Quarters then ended; plus (iii)
income before equity in undistributed income of the Subsidiaries (without
duplication of clauses (a)(i) and (a)(ii) of this definition) on an
unconsolidated basis during the four (4) Fiscal Quarters then ended; plus. (iv)
(I) the Total Interest Expense for the four (4) Fiscal Quarters then ended
multiplied by (II) the actual marginal federal income tax rate then applicable
to the Borrower at such date; plus (v) (I) the amount of goodwill for which the

6



--------------------------------------------------------------------------------

Borrower is allowed to take a federal income tax deduction and which is
amortized during the four (4) Fiscal Quarters then ended (assuming that amounts
amortized or to be amortized during any Fiscal Year are ratably divided in such
fiscal quarters) multiplied by (II) the actual marginal federal income tax rate
then applicable to the Borrower at such date; to (b) Total Interest Expense for
the four (4) Fiscal Quarters then ended.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of

7



--------------------------------------------------------------------------------

the Code or, solely for the purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is

8



--------------------------------------------------------------------------------

imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement, (y) is imposed on amounts payable to
such Foreign Lender at any time that such Foreign Lender designates a new
lending office, other than taxes that have accrued prior to the designation of
such lending office that are otherwise not Excluded Taxes, and (z) is
attributable to such Foreign Lender’s failure to comply with Section 2.20(e).

“Existing Lenders” shall mean the lenders party to that certain Revolving Credit
Agreement, dated as of November 7, 1997, by and among the Borrower, such
lenders, Bank of America, N.A., formerly known as Bank of America National Trust
and Savings Association, as administrative agent and SunTrust Bank, formerly
known as Crestar Bank, as documentation agent, as amended.

“Facultative Reinsurance Agreement” has the meaning set forth in Section 4.17.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of October __, 2003,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by the
Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

 “Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including, without limitation, any board of insurance, insurance
department or insurance commissioner.

“Guaranty Obligation” has the meaning given to such term in the definition of
“Contingent Obligations”.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or

9



--------------------------------------------------------------------------------

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
such Person and any Lender or Affiliate of any Lender that is a rate swap, basis
swap, forward rate transaction, commodity swap, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided, that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.  Notwithstanding the foregoing, Indebtedness shall not include
amounts owing under insurance contracts issued by any Insurance Subsidiary or
deposits of third parties held by any Subsidiary, in each case to the extent
incurred in the ordinary course of business.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 “Information Memorandum” shall mean the Confidential Information Memorandum
dated October, 2003 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.

10



--------------------------------------------------------------------------------

“Insurance Subsidiary” shall mean any Subsidiary which has a License as an
insurance underwriter to engage in the insurance business.

 “Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i)

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Pe­riod shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day; and

(iii)

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no nu­merically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month.

“Investments” shall have the meaning given to such term in Section 7.4.

 “Issuing Bank” shall mean SunTrust Bank in its capacity as an issuer of Letters
of Credit pursuant to Section 2.22.

“Joint Venture” shall mean a single purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Borrower or any of its Subsidiaries with another Person
in order to conduct a venture or enterprise with such Person.

“Lawyers Title Insurance” shall mean Lawyers Title Insurance Corporation, a
Virginia corporation.

 “LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $25,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

11



--------------------------------------------------------------------------------

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated Total Capital as of such date.
 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is un­available for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

“License” shall mean any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of an insurance
business.

“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agree­ment, the Notes (if any),
the LC Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration,

12



--------------------------------------------------------------------------------

or governmental investigation or proceeding), whether singularly or in
conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, a material adverse
change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), including, without limitation, Hedging Obligations, of any
of the Borrower and its Subsidiaries, individually or in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

“Material Insurance Subsidiary” a Material Subsidiary which is an Insurance
Subsidiary.

“Material Subsidiary” shall mean, as of any date of determination, any direct or
indirect Subsidiary of the Borrower (a) having total assets aggregating in
excess of 2.5% of Consolidated Total Assets as of such date, or (b) the portion
of Consolidated Net Income which was contributed by such Subsidiary during the
four Fiscal Quarters then most recently ended exceeds 5% of Consolidated Net
Income for the four Fiscal Quarters then most recently ended or (c) has been
identified by the Borrower as a Material Subsidiary on Schedule 7.16 or in any
Compliance Certificate or has been designated by the Borrower as a Material
Subsidiary pursuant to Section 7.16, in all cases under this clause (c) subject
to the Borrower’s right to de-designate pursuant to Section 7.16.

 “Maximum Dividend Availability” shall mean, with respect to any Insurance
Subsidiary as of the end of any Fiscal Quarter, an amount which does not exceed
the greater (or, to the extent required by the following proviso, the lesser) of
(a) 10% of such Insurance Subsidiary’s surplus with respect to policyholders
(determined in accordance with SAP) as of the end of the most recently ended
calendar year (including any calendar year ending on the date of determination)
or (b) the net income determined in accordance with SAP (calculated as required
by the insurance commissioner of the jurisdiction of domicile of such Insurance
Subsidiary for the purpose of calculating maximum dividend availability in such
jurisdiction) of such Insurance Subsidiary for the four fiscal quarters then
ended; provided, however, that if the laws of the jurisdiction of domicile of
such Insurance Subsidiary determine non-extraordinary dividends on the basis of
the lesser of amounts determined by reference to (i) surplus with respect to
policyholders and (ii) net income, then the Maximum Dividend Availability for
such Insurance Subsidiary shall be determined by reference to the lesser of the
amounts set forth in (a) and (b) above.

“Moody’s” shall mean Moody’s Investors Service, Inc.

13



--------------------------------------------------------------------------------

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this

14



--------------------------------------------------------------------------------

Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliqui­dated, now existing or hereafter arising
hereunder or thereunder, and all Hedging Obligations owing to the Administrative
Agent, any Lender or any of their Affiliates, and all obligations and
liabilities incurred pursuant to this Agreement or any other Loan Document in
connection with collecting and enforcing the foregoing, together with all
renew­als, extensions, modifications or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other similar transaction which is the functional
equivalent of off-balance sheet financing of such Person. For purposes of this
definition, the value of any sale and leaseback transaction referenced in clause
(ii) above shall be equal to all rental and purchase price payment obligations
of such Person under such sale and leaseback transaction assuming such Person
exercises the option to purchase the leased property at the end of the lease
term, discounted at the Treasury Rate plus 200 bps.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(c).

 “Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.

 “Permitted Encumbrances” shall mean:

(i)

Liens imposed by law for taxes, fees, assessments or other governmental charges
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(ii)

statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
similar Liens arising by operation of law in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(iii)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

15



--------------------------------------------------------------------------------

(iv)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obli­gations
of a like nature, in each case in the ordinary course of business;

(v)

judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

(vi)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(vii)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;

(viii)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within six months from the date of
acquisition thereof;

(ix)

certificates of de­posit, bankers’ acceptances and time deposits issued or
guaranteed by or placed with, any domestic office of any commercial bank
organized under the laws of the United States or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000; and

(x)

mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iii) above.

 “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such

16



--------------------------------------------------------------------------------

Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Loan funded under such Commitment), and the
denominator of which shall be the sum of such Commitments of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Loans of all Lenders funded under such Commitments)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s outstanding Revolving Loans,
Swingline Exposure and LC Exposure) and the denominator of which shall be the
sum of all Lenders’ Revolving Commitments (or if such Revolving Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all outstanding Revolving Loans, Swingline Loans and LC Exposure of all
Lenders funded under such Commitments).

“Quarterly Statements” shall mean the quarterly financial statements of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of organization, which statement shall be
in the form required by such Insurance Subsidiary’s jurisdiction of organization
or, if no specific form is so required, in the form of financial statements
permitted by such insurance commissioner (or similar authority) to be used for
filing quarterly statutory financial statements and shall contain the type of
information permitted by such insurance commissioner (or similar authority) to
be disclosed therein, together with all exhibits or schedules therewith.

 “Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Relocation Subsidiary” shall mean, any Subsidiary of the Borrower engaged in
providing relocations service of the general type previously provided by
Relocation Services, LLC, a Michigan limited liability company, Agronaut
Relocation Services, LLC, a Michigan limited liability company and Commonwealth
Relocations Services, Inc., a Pennsylvania corporation.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Loans.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company

17



--------------------------------------------------------------------------------

certificate of organization and agreement, as the case may be, and other
organizational and governing documents of such Person, and any law, treaty, rule
or regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 “Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Annex I, or in the
case of a Person becoming a Lender after the Closing Date through an assignment
of an existing Revolving Commitment, the amount of the assigned “Revolving
Commitment” as provided in the Assignment and Acceptance executed by such Person
as an assignee, as the same may be increased or deceased pursuant to terms
hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) November
6, 2008 (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 “Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“SAP” shall mean, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the jurisdiction of such Insurance Subsidiary for
the preparation of annual statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary, which are applicable to
the circumstances as of the date of determination.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Specified Relocation Indebtedness” shall mean Indebtedness of the Relocation
Subsidiaries incurred to acquire real estate in the ordinary course of the
relocation services business of the Relocation Subsidiaries, the maturity of
which Indebtedness shall not exceed one

18



--------------------------------------------------------------------------------

year from the original date of such Indebtedness and which Indebtedness is
secured solely by such real estate and is otherwise non-recourse to the Borrower
and its Subsidiaries.

 “Statutory Surplus” shall mean, as of any date of determination, with respect
to any Insurance Subsidiary, such Insurance Subsidiary’s statutory capital and
surplus at such date as determined in accordance with SAP (“Liabilities, Surplus
and Other Funds Statement,” page, 3 line 26 of the Annual Statement).

 “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, part­nership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Borrower.

 “Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Administrative Agent and accepted by the Borrower.  The Borrower is under no
obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial

19



--------------------------------------------------------------------------------

Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication and (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term, discounted at the Treasury Rate plus 200
bps.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transnation” shall mean Transnation Title Insurance Company, an Arizona
corporation.

“Treasury Rate” means, as of any date, with respect to the determination with
respect to any Synthetic Lease or sale and leaseback transaction, the rate of
interest for U.S. Treasury Bills published by the Bloomberg Reporting System on
the Business Day prior to such day, with a maturity equal to the remaining term
of such lease.

“Total Interest Expense” shall mean, for any period, an amount equal to the
aggregate interest expense of the Borrower on an unconsolidated basis during
such period, determined in accordance with GAAP.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Wholly Owned Subsidiary” shall mean any corporation or other entity into which
(other than directors’ qualifying shares required by law) 100% of the Capital
Stock of each class having ordinary voting power, and 100% of the Capital Stock
in every other class, in each case (or, in the case of Persons other than
corporations, membership interests or other equity interests), at the time of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly Owned Subsidiaries, or both.

 “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2.

Classifications of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g. a “Revolving Loan” or
“Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “ Revolving Eurodollar
Borrowing”).

20



--------------------------------------------------------------------------------

Section 1.3.

Accounting Terms and Determination.  Un­less otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to Section
5.1(a); provided, that if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article VI to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.  References herein to particular columns, lines or
sections of any Person’s Annual Statement shall be deemed, where appropriate, to
be references to the corresponding columns, lines or sections of such Person’s
Quarterly Statements, or if no such corresponding column, line or section exists
or if any report form changes, then to the corresponding item referenced
thereby.  In the event the columns, lines or sections of the Annual Statement
referenced herein are changed or renumbered, all such references shall be deemed
references to such column, line or section as so renumbered or changed.

Section 1.4.

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.

General Description of Facilities.  Subject to and upon the terms and conditions
herein set forth, (i) the Lenders hereby establish in favor of the Borrower a
revolving credit facility pursuant to which each Lender severally agrees (to the
extent of such

21



--------------------------------------------------------------------------------

Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.22, (iii) the Swingline Lender agrees to
make Swingline Loans in accordance with Section 2.4, and (iv) each Lender agrees
to purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.

Section 2.2.

Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Revolving Loans, ratably in proportion to its
Pro Rata Share, to the Borrower, from time to time during the Availability
Period, in an aggregate principal amount outstanding at any time that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (b) the sum of the aggregate Revolving Credit Exposures
of all Lenders exceeding the Aggregate Revolving Commitment Amount.  During the
Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; pro­vided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

Section 2.3.

Procedure for Revolving Borrowings. The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Revolving Borrowing substantially in the form of Exhibit 2.3 attached
hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (New York
time) one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request.  The
aggregate principal amount of each Eurodollar Borrowing shall be not less than
$5,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided, that Base Rate Loans made pursuant to Section
2.5 or Section 2.22(d) may be made in lesser amounts as provided therein.  At no
time shall the total number of Eurodollar Borrowings outstanding at any time
exceed four.  Promptly following the receipt of a Notice of Revolving Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4.

Swingline Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a

22



--------------------------------------------------------------------------------

Swingline Loan to refinance an outstanding Swingline Loan.  The Borrower shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

Section 2.5.

Procedure for Swingline Borrowing; Etc.  (a) The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Swingline Borrowing substantially in the form of Exhibit 2.5
attached hereto (“Notice of Swingline Borrowing”) prior to 10:00 a.m. (New York
time) on the requested date of each Swingline Borrowing.  Each Notice of
Swingline Borrowing shall be irrevocable and shall specify: (i) the principal
amount of such Swingline Loan, (ii) the date of such Swingline Loan (which shall
be a Business Day) and (iii) the account of the Borrower to which the proceeds
of such Swingline Loan should be credited. The Administrative Agent will
promptly advise the Swingline Lender of each Notice of Swingline Borrowing.
 Each Swingline Loan shall accrue interest at the Swingline Rate and shall have
an Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. (New York time) on the requested date of such
Swingline Loan.  

(b)

The Swingline Lender, at any time and from time to time in its sole discretion,
may, on behalf of the Borrower (which hereby irrevocably authorizes and directs
the Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing
to the Administrative Agent requesting the Lenders (including the Swingline
Lender) to make Base Rate Loans in an amount equal to the unpaid principal
amount of any Swingline Loan.  Each Lender will make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with Section 2.6, which will
be used solely for the repayment of such Swingline Loan.

(c)

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred. On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.  If such Swingline Loan bears interest at a rate other than
the Base Rate, such Swingline Loan shall automatically become a Base Rate Loan
on the effective date of any such participation and interest shall become
payable on demand.  

(d)

Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.5(b) or
to purchase the participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any

23



--------------------------------------------------------------------------------

reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

Section 2.6.

Funding of Borrowings.

(a)

Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section 2.5.
 The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts that it receives, in like funds by the close of
business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

(b)

Unless the Administrative Agent shall have been notified by any Lender prior to
5:00 p.m. (New York time) one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
cor­responding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to­gether with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Bor­rowing. Nothing in this
subsec­tion shall be deemed to relieve any Lender from its obligation to fund
its Pro Rata Share of any Borrowing hereunder or to preju­dice any rights which
the Borrower may have against any Lender as a result of any de­fault by such
Lender hereunder.



24



--------------------------------------------------------------------------------

(c)

All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
ob­ligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7.

Interest Elections.

(a)

Each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing, and in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Notice of Borrowing. Thereafter, the
Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.  This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b)

To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Continuation/Conversion, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c)

If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing.  No

25



--------------------------------------------------------------------------------

Borrowing may be converted into, or continued as, a Eurodollar Borrowing if a
Default or an Event of Default exists, unless the Administrative Agent and each
of the Lenders shall have otherwise consented in writing.  No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.



(d)

Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly notify each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

Section 2.8.

Optional Reduction and Termination of Commitments.

(a)

Unless previously terminated, all Revolving Commitments (including the LC
Commitments) shall terminate on the Revolving Commitment Termination Date.  

(b)

Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment and the LC Commitment.

Section 2.9.

Repayment of Loans.

(a)

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

(b)

The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the Interest Period applicable to such Borrowing and (ii) the Revolving
Commitment Termination Date.

Section 2.10.

Evidence of Indebtedness.  (a) Each Lender shall maintain in accordance with its
usual practice appropriate records evidencing the indebtedness of the Borrower
to such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Lender from time to time under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.7, (iv) both
the date of each conversion of all or a portion thereof to another Type pursuant
to Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof.  The entries made in such records
shall be

26



--------------------------------------------------------------------------------

prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b)

At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.

Section 2.11.

Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, without premium or
penalty, by giving irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York time) not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.3 or in the case of a
Swingline Loan pursuant to Section 2.5. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

Section 2.12.



Mandatory Prepayments.



(a)

Immediately upon receipt by the Borrower or any of its Subsidiaries of proceeds
of any sale or disposition by the Borrower or such Subsidiary of any of its
assets (excluding sales of assets permitted by Section 7.6) the Borrower shall
prepay the Loans in an amount equal to all such proceeds, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, paid to non-Affiliates).  Any such prepayment shall be
applied in accordance with Section 2.12(b).

(b)

Any prepayments made by the Borrower pursuant to Section 2.12(a) above shall be
applied as follows: first, to Administrative Agent’s fees and reimbursable
expenses then due and payable pursuant to any of the Loan Documents; second, to
all other fees and reimbursable expenses of the Lenders and the Issuing Bank
then due and payable pursuant to any of the Loan Documents, pro rata to the
Lenders and the Issuing Bank based on their respective Pro Rata Shares of such
fees and expenses; third, to interests then due and payable on

27



--------------------------------------------------------------------------------

the Loans made to Borrower, pro rata to the Lenders based on their respective
Revolving Commitments; fourth, to the principal balance of the Swingline Loans,
until the same shall have been paid in full, to the Swingline Lender; and fifth,
to the principal balance of the Revolving Loans, until the same shall have been
paid in full, pro rata to the Lenders based on their respective Revolving
Commitments.  The Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made pursuant to clauses fourth and
fifth above.

(c)

If at any time the aggregate outstanding principal amount of Revolving Loans
exceeds the Revolving Commitment, the Borrower shall immediately repay the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.  

Section 2.13.

Interest on Loans.

(a)

The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan plus the Applicable
Margin in effect from time to time.

(b)

The Borrower shall pay interest on each Swingline Loan at the Swingline Rate in
effect from time to time.

(c)

While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe­riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all Swingline Loans and all other Obligations hereunder (other than Loans),
at an all-in rate in effect for Base Rate Loans, plus an additional 2% per
annum.

(d)

Interest on the principal amount of all Loans shall accrue from and includ­ing
the date such Loans are made to but excluding the date of any repay­ment
thereof. Interest on all outstanding Base Rate Loans and Swingline Loans shall
be payable quarterly in arrears on the last day of each March, June, September
and December and on the Revolving Commitment Termination Date.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months or 90 days, respectively, on each day
which occurs every three months or 90 days, as the case may be, after the
initial date of such Interest Period, and on the Revolving Commitment
Termination Date.  Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  All Default Interest shall be payable on demand.

(e)

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in

28



--------------------------------------------------------------------------------

writing (or by telephone, promptly con­firmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14.

Fees.

(a)

The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrower
and the Administrative Agent.

(b)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee, which shall accrue at the Applicable Percentage per annum
(determined daily in accordance with Schedule I) on the daily amount of the
Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Credit Exposure after the Revolving Commitment Termination Date, then
the facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure from and after the Revolving Commitment Termination Date to the
date that all of such Lender’s Revolving Credit Exposure has been paid in full.

(c)

The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.

(d)

The Borrower shall pay to the Administrative Agent, for the ratable benefit of
each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

(e)

Accrued fees (other than the upfront fee referenced in paragraph (d)) shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2003 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.

Section 2.15.

Computation of Interest and Fees.  All computations of interest and fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest

29



--------------------------------------------------------------------------------

or fees are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
con­clusive and binding for all purposes.

Section 2.16.

Inability to Determine Interest Rates.  If prior to the commencement of any
Interest Period for any Eurodollar Borrowing,

(i)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, ad­equate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii)

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giv­ing rise to such notice no longer exist, (i) the obligations
of the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement.  Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

Section 2.17.

Illegality.  If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Eurodollar Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Revolving Loans, or to continue or convert outstanding Loans as
or into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date.  Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

30



--------------------------------------------------------------------------------

Section 2.18.

Increased Costs.

(a)

If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)

impose on any Lender or on the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein; and the result
of either of the foregoing is to increase the cost to such Lender of making,
converting into, continuing or maintaining a Eurodollar Loan or to increase the
cost to such Lender or the Issuing Bank of participating in or issuing any
Letter of Credit or to reduce the amount received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender on the Borrower (with a copy of such notice and demand to
the Administrative Agent), to the Administrative Agent for the account of such
Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b)

If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the ef­fect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations here­under or under or
in respect of any Letter of Credit to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written de­mand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.  

(c)

A certifi­cate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be con­clusive, absent manifest
error.  The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within 10 days after receipt thereof.

31



--------------------------------------------------------------------------------

(d)

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.19.

Funding Indemnity.  In the event of (a) the payment of any principal of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto or (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan.  A certificate as to
any additional amount payable under this Section 2.19 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

Section 2.20.

Taxes.

(a)

Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such

32



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.



(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
 Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).

33



--------------------------------------------------------------------------------

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon (New York time), on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension.  All payments hereunder shall be made in Dollars.

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower

34



--------------------------------------------------------------------------------

consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.5(c), 2.6(b), 2.21(d), 2.22(c) or (d), or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.22.



Letters of Credit.



(a)

During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$50,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate LC Exposure, plus the aggregate outstanding
Revolving Loans and Swingline Loans of all Lenders would exceed the Aggregate
Revolving Commitment Amount.  Upon the issuance of each Letter of Credit each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit.  Each issuance of a Letter of
Credit shall be deemed to utilize the Revolving Commitment of each Lender by an
amount equal to the amount of such participation.

(b)

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the

35



--------------------------------------------------------------------------------

Administrative Agent irrevocable written notice at least three (3) Business Days
prior to the requested date of such issuance specifying the date (which shall be
a Business Day) such Letter of Credit is to be issued (or amended, extended or
renewed, as the case may be), the expiration date of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  In addition to the satisfaction of the conditions
in Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

(c)

At least two Business Days prior to the issuance of any Letter of Credit, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof.  Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d)

The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof.
 The Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement.  The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind.  Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. (New York time) on the Business Day immediately prior to the date
on which such drawing is honored that the Borrower intends to reimburse the
Issuing Bank for the amount of such drawing in funds other than from the
proceeds of Revolving Loans, the Borrower shall be deemed to have timely given a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedents set forth in Section 3.2 hereof shall not
be applicable.  The Administrative Agent shall notify the Lenders of such
Borrowing in accordance with Section 2.3, and each Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6.  The proceeds of such Borrowing

36



--------------------------------------------------------------------------------

shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for such LC Disbursement.

(e)

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f)

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to paragraph (d) of this Section 2.22 on the due date therefor, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided, that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the Default Rate.

(g)

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have

37



--------------------------------------------------------------------------------

exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Borrower agrees to execute any documents and/or certificates
to effectuate the intent of this paragraph.  Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest and profits, if any,
on such investments shall accumulate in such account.  Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it had not been reimbursed and to the extent so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(h)

Promptly following the end of each Fiscal Quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter.  Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i)

The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i)

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii)

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

(iii)

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv)

Payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document to the Issuing Bank that does not comply with the terms
of such Letter of Credit;

38



--------------------------------------------------------------------------------

(v)

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

(vi)

The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j)

Each Letter of Credit shall be subject to the Uniform Customs and Practices for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.

Section 2.23.

Mitigation of Obligations.  If any Lender requests compensation under Section
2.18, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.20, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.18 or
Section 2.20, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

39



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1.

Conditions To Effectiveness. The obligations of the Lenders (including the
Swingline Lender) to make Loans and the obligation of the Issuing Bank to issue
any Letter of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2).

(a)

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or SunTrust Capital Markets, Inc., as Lead Arranger.

(b)

The Administrative Agent (or its counsel) shall have received the following:

(i)

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii)

duly executed Revolving Credit Notes payable to such Lender and the Swingline
Note payable to the Swingline Lender;

(iii)

copies of duly executed payoff letters, in form and substance satisfactory to
Administrative Agent, executed by each of the Existing Lenders or the agent
thereof, together with (a) UCC-3 or other appropriate termination statements, in
form and substance satisfactory to Administrative Agent, releasing all liens of
the Existing Lenders upon any of the personal property of the Borrower, (b)
cancellations and releases, in form and substance satisfactory to the
Administrative Agent, releasing all liens of the Existing Lenders upon any of
the real property of the Borrower, and (c) any other releases, terminations or
other documents reasonably required by the Administrative Agent to evidence the
payoff of Indebtedness owed to the Existing Lenders;

(iv)

a certificate of the Secretary or Assistant Secre­tary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer executing the Loan Documents to which it is a party;

(v)

certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
avail­able from the Secretary of State of its jurisdiction of organization and
each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation;

40



--------------------------------------------------------------------------------

(vi)

a favorable written opinion of Williams Mullen, counsel to the Borrower,
addressed to the Administrative Agent and each of the Lend­ers, and covering
such matters relating to the Borrower, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

(vii)

a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;

(viii)

a duly executed Notice of Borrowing;

(ix)

a duly executed funds disbursement agreement;

(x)

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Borrower or any of
its Subsidiaries, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired; and

(xi)

copies of (A) the internally prepared quarterly financial statements of Borrower
and its Subsidiaries on a consolidated basis and of the Borrower only for the
Fiscal Quarter ending on June 30, 2003, (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
December 31, 2000, December 31, 2001 and December 31, 2002, (C) Quarterly
Statements for each Material Insurance Subsidiary for the calendar quarter
ending on June 30, 2003 and (D) Annual Statements for each Material Insurance
Subsidiary for the calendar ending December 31, 2002;

(xii)

a duly completed and executed certificate of the type described in Section
5.1(c) including calculations of the financial covenants set forth in Article VI
hereof as of June 30, 2003; and

(xiii)

certificates of insurance issued on behalf of insurers of the Borrower and its
Subsidiaries, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Borrower and all guarantors.

Section 3.2.

Each Credit Event.   The obligation of each Lender to make a Loan on the
occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a)

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and

(b)

all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of

41



--------------------------------------------------------------------------------

issuance, amendment, extension or renewal of such Letter of Credit, in each case
before and after giving effect thereto; and

(c)

since the date of the financial statements of the Borrower described in Section
4.4, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect; and

(d)

the Borrower shall have delivered the required Notice of Borrowing; and

(e)

the Administrative Agent shall have received such other docu­ments,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
sat­isfactory to the Administrative Agent or the Required Lenders.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.

Section 3.3.

Delivery of Documents.  All of the Loan Documents, certificates, legal opinions
and other documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.

Existence; Power.  The Borrower and each of its Material Subsidiaries (i) is
duly orga­nized, validly existing and in good standing as corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) ­has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2.

Organizational Power; Authorization.  The execution, delivery and performance by
the Borrower of the Loan Documents to which it is a party are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action.  This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which the Borrower is a party, when executed and
delivered by the Borrower, will constitute, valid and binding obligations of the
Borrower, en­forceable against it in accordance with their re­spective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,

42



--------------------------------------------------------------------------------

moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.



Section 4.3.

Governmental Approvals; No Conflicts.  The execution, delivery and performance
by the Borrower of this Agreement or of the other Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Material
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any indenture, material agreement
or other material instrument binding on the Borrower or any of its Material
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Material Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Material Subsidiaries, except Liens (if any) created
under the Loan Documents.

Section 4.4.

Financial Statements.  The Borrower has furnished to each Lender (i) the audited
con­solidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2002  and the related consolidated statements of income, shareholders’
equity and cash flows for the Fiscal Year then ended prepared by Ernst & Young
LLP and (ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2003, and the related unaudited consolidated
statements of in­come and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer.  Such financial
statements fairly present the consolidated financial condition of the Borrower
and its Subsidiaries as of such dates and the consolidated results of
op­erations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since December 31, 2002, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.

Section 4.5.

Litigation and Environmental Matters.

(a)

No litigation, investigation or proceeding of or before any arbitra­tors or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, except for those matters listed on
Schedule 4.5(a) or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

(b)

Except for the matters set forth on Schedule 4.5(b), neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case which could reasonably be expected to have a Material
Adverse Effect.

43



--------------------------------------------------------------------------------

Section 4.6.

Compliance with Laws and Agreements.  The Borrower and each Subsidiary is in
compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.7.

Investment Company Act, Etc.  Neither the Borrower nor any of its Subsidiaries
is (a) an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended, or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended. The Borrower is not subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith.

Section 4.8.

Taxes.  The Borrower and its Subsidiaries and each other Person for whose taxes
the Borrower or any Subsidiary could become liable have timely filed or caused
to be filed all Federal income tax returns and all other material tax returns
that are re­quired to be filed by them, and have paid all Federal and material
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except where
the same are currently being contested in good faith by ap­propriate proceedings
and for which the Borrower or such Subsidiary, as the case may be, has set aside
on its books adequate reserves in accordance with SAP and GAAP.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

Section 4.9.

Margin Regulations.  None of the pro­ceeds of any of the Loans or Letters of
Credit will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” with the respective meanings of each of such terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulation U.  Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10.

ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

44



--------------------------------------------------------------------------------

Section 4.11.

Ownership of Property.

(a)

Each of the Borrower and its Subsidiaries has good title to, or valid leasehold
interests in, all of its real and personal property material to the operation of
its business, including all such properties reflected in the most recent audited
consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
 All leases that individually or in the aggregate are material to the business
or operations of the Borrower and its Subsidiaries are valid and subsisting and
are in full force.

(b)

Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

(c)

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies which are not Affiliates of the
Borrower, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.12.

Disclosure.  The Borrower has disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which the Borrower or any of
its Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
reports (including without limitation all reports that the Borrower is required
to file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.

Section 4.13.

Labor Relations.  There are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against or affecting the Borrower or any of
its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

45



--------------------------------------------------------------------------------

Section 4.14.

Subsidiaries.  Schedule 4.14 sets forth the name of, the ownership interest of
the Borrower in, the jurisdiction of incorporation or organization of, and the
type of, each Subsidiary as of the Closing Date.

Section 4.15.

Insolvency.  After giving effect to the execution and delivery of the Loan
Documents, the making of the Loans under this Agreement, neither the Borrower
nor its Material Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

Section 4.16.

Insurance Licenses.

Schedule 4.16 sets forth the jurisdiction of domicile of each Insurance
Subsidiary, the line or lines of insurance in which such Insurance Subsidiary is
engaged, the state or states in which such Insurance Subsidiary is licensed to
engage in any line of insurance and, with respect to each Material Insurance
Subsidiary, all of the jurisdictions in which such Material Insurance Subsidiary
holds a License and is authorized to transact insurance business as of the
Closing Date.  No License, the loss of which could reasonably be expected to
have a Material Adverse Effect, is the subject of any proceeding for suspension
or revocation.  To the Borrower’s knowledge, there is no sustainable basis for
such suspension or revocation, and no such suspension or revocation has been
threatened by any Governmental Authority.  To the Borrower’s knowledge, no
Insurance Subsidiary has received written notice from any Governmental Authority
that is deemed to be “commercially domiciled” for insurance regulatory purposes
in any jurisdiction other than that indicated on Schedule 4.16.

Section 4.17.

Reinsurance.  The Insurance Subsidiaries, in the ordinary course of business,
cede to other title insurance underwriters (and assume from other title
insurance underwriters) reinsurance on specific title risks pursuant to one or
more standard (American Land Title Association (ALTA)) facultative reinsurance
agreements (each a “Facultative Reinsurance Agreement”).  The Borrower does not
have knowledge that any amount recoverable by any Insurance Subsidiary pursuant
to any Facultative Reinsurance Agreement is not fully collectible in due course.
To the knowledge of the Borrower, no Insurance Subsidiary is in default in any
material respect under any Facultative Reinsurance Agreement.  There are no
claims in excess of $1,000,000 under any Facultative Reinsurance Agreement which
are being disputed by any Insurance Subsidiary or any other party to any
Facultative Reinsurance Agreement.

Section 4.18.

Reserves.  Except as set forth on Schedule 4.18, each reserve and other material
liability amount in respect of the insurance business, including, without
limitation, material reserve and other material liability amounts in respect of
insurance policies of each Insurance Subsidiary established or reflected in the
Annual Statement for the year ended December 31, 2002 of such Insurance
Subsidiary, was determined in accordance with usual and customary industry
practice, was fairly stated in accordance with usual and customary industry
practice and was in compliance with the requirement of the insurance laws, rules
and regulations of its state of domicile as of the date thereof.  Each Insurance
Subsidiary owns assets that qualify as admitted assets under Applicable Law in
an amount at least equal to the sum of all such reserves and liability amounts
and its minimum statutory capital surplus as required by insurance laws, rules
and regulations of its state of domicile.

46



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1.

Financial Statements and Other Information.  The Borrower will deliver to the
Administrative Agent, with sufficient copies for each Lender:

(a)

as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Ernst
& Young LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the exami­nation by such accountants in connection
with such consoli­dated financial statements has been made in accordance with
generally accepted auditing standards;

(b)

as soon as avail­able and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of in­come and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;

(c)

concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the treasurer or
the principal financial officer of the Borrower;

(d)

as soon as avail­able and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an unaudited Borrower only balance sheet as of the
end of such Fiscal Year and the related unaudited statements of in­come and cash
flows of the Borrower for such Fiscal Year, all certified by a Responsible
Officer as having been developed and used in connection with the financial
statements referred to in Section 5.1(a);

(e)

as soon as avail­able and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited Borrower only balance sheet as of
the end of such Fiscal Quarter and the related unaudited statements of in­come
and cash flows of the Borrower

47



--------------------------------------------------------------------------------

for such Fiscal Quarter, all certified by a Responsible Officer as having been
developed and used in connection with the financial statements referred to in
Section 5.1(a);

(f)

concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(g)

as soon as available, and in any event within 15 days after the regulatory
filing date, copies of the Annual Statement and financial statements relating
thereto of each of the Material Insurance Subsidiaries, audited and certified by
independent certified public accountants of nationally recognized standing, all
such statements to be prepared in accordance with SAP consistently applied
through the period reflected hereof;




(h)

as soon as available, and in any event within 10 days after the regulatory
filing date, copies of the Quarterly Statement and financial statements relating
thereto of each of the Material Insurance Subsidiaries, certified by the chief
financial officer or other appropriate officer of such Material Insurance
Subsidiary having substantially the same authority and responsibility as the
chief financial officer, all such statements to be prepared in accordance with
SAP consistently applied through the period reflected hereof;

(i)

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be
and copies of all filings or reports (other than routine, non-material filings
and reports) that the Borrower or any of its Subsidiaries files with the NAIC or
any insurance commissioner or department or analogous Governmental Authority;

(j)

promptly and in any event within 10 days after (i) obtaining knowledge thereof,
notification of any negative change in ratings given by any nationally
recognized rating agency in respect of any Material Insurance Subsidiary and
(ii) upon receipt thereof, copies of ratings analysis by any such nationally
recognized rating agency relating to any Material Insurance Subsidiary;

(k)

promptly after receipt thereof, copies of any actuarial certificates prepared
with respect to any Insurance Subsidiary;

(l)

promptly and in any event within two (2) days after obtaining knowledge thereof,
notification of any changes after the Closing Date in the rating given by either
S&P’s or Moody’s, implicitly or explicitly, in respect of the Borrower’s senior
unsecured Indebtedness;

(m)

 promptly after the filing of the same with any state insurance regulatory
authority, a copy of any “Management Analysis and Discussion” filed with by any
Material Insurance Subsidiary with any such state insurance regulatory
authority;

48



--------------------------------------------------------------------------------

(n)

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Borrower
or any Subsidiary as the Administrative Agent or any Lender may reasonably
request.

Section 5.2.

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

(a)

the occurrence of any Default or Event of Default;

(b)

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c)

the occurrence of any event or any other development by which the Borrower or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d)

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(e)

the occurrence of any default or event of default, or the receipt by Borrower or
any of its Subsidiaries of any written notice of an alleged default or event of
default, in respect of any Material Indebtedness of the Borrower or any of its
Subsidiaries;

(f)

the receipt of any notice from any Governmental Authority of the expiration
without renewal, revocation or suspension of, or the institution of any
proceedings to revoke or suspend, any License now or hereafter held by any
Material Insurance Subsidiary which is required to conduct insurance business in
compliance with all Applicable Laws and the expiration, revocation or suspension
of which could reasonably be expected to have a Material Adverse Effect;

(g)

the receipt of any notice from any Governmental Authority of the institution of
any disciplinary proceedings against or in respect of any Insurance Subsidiary,
or the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority which if adversely
determined could reasonably be expected to have a Material Adverse Effect;

(h)

any judicial or administrative order limiting or controlling the insurance
business of any Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which has had, or which could reasonably be
expected to have, a Material Adverse Effect; and

49



--------------------------------------------------------------------------------

(i)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.




Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3.

Existence; Conduct of Business.  The Borrower will, and will cause each of its
Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, fran­chises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in substantially the same business as presently
conducted or such other businesses that are reasonably related thereto,
including any business in which a “financial holding company” (as defined in
Section 4(k) of the Bank Holding Company Act (12 U.S.C. §1841)) may engage;
provided, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

Section 5.4.

Compliance with Laws, Etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.5.

Payment of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities (including without limitation all tax liabilities and claims
that could result in a statutory Lien) before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6.

Books and Records. The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP or SAP, as applicable.

Section 5.7.

Visitation, Inspection, Etc.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representative of the Administrative Agent or any
Lender, to visit and inspect its properties, to examine its books and records
and to make copies and take ex­tracts therefrom, and to discuss its affairs,
finances and ac­counts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as of­ten as the
Administrative Agent or any Lender may reasonably request after rea­sonable
prior notice to the Borrower; provided, however, if an Event of Default has
occurred and is continuing, no prior notice shall be required.

50



--------------------------------------------------------------------------------

Section 5.8.

Maintenance of Properties; Insurance.  The Borrower will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its prop­erties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

Section 5.9.

Use of Proceeds and Letters of Credit.  The Borrower will use the proceeds of
all Loans to finance working capital needs, Acquisitions, capital expenditures
and for other general corporate purposes of the Borrower. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1.

Leverage Ratio.  The Borrower will maintain at all times, commencing with the
Fiscal Quarter ending December 31, 2003, a Leverage Ratio of not greater than
.325:1.0.

Section 6.2.

Minimum Statutory Surplus

The Borrower and its Subsidiaries shall not permit, as of any date of
determination, the combined Statutory Surplus of Lawyers Title Insurance,
Transnation and Commonwealth at any time on or after December 31, 2003 to be
less than $400,000,000.

Section 6.3.

Debt Service Coverage Ratio

The Borrower shall maintain at all times, commencing with the Fiscal Quarter
ending December 31, 2003,  a Debt Service Coverage Ratio of not less than
2.50:1.00.  

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1.

Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)

Indebtedness created pursuant to the Loan Documents;

51



--------------------------------------------------------------------------------

(b)

Indebtedness consisting of Contingent Obligations permitted pursuant to Section
7.11;

(c)

Indebtedness described on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(d)

Indebtedness incurred in connection with leases permitted pursuant to Section
7.13;

(e)

Indebtedness incurred in connection with Arbitrage Liens;

(f)

Other Indebtedness incurred by the Borrower with an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;

(g)

Specified Relocation Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;; and

(h)

Additional Indebtedness incurred by the Borrower in an aggregate principal
amount not to exceed $150,000,000 at any one time outstanding so long as prior
to and after giving effect to the incurrence of such Indebtedness no Default or
Event of Default shall have occurred and be continuing; provided that such
Indebtedness shall mature no earlier six months after the Revolving Commitment
Termination Date; provided  further that the Borrower shall not make any
voluntary prepayments with respect thereto prior to the Revolving Commitment
Termination Date.

Section 7.2.

Negative Pledge.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired or, except:

(a)

Liens, if any, created in favor of the Administrative Agent for the benefit of
the Lenders pursuant to the Loan Documents;

(b)

Permitted Encumbrances;

(c)

any Liens on any property or asset of the Borrower or any Subsidiary existing on
the Closing Date set forth on Schedule 7.2; provided, that such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary;

(d)

Liens securing obligations in respect of Capital Lease Obligations; provided
that such Capital Lease Obligations are otherwise permitted hereunder;

(e)

any Lien (i) existing on any asset of any Person at the time such Person becomes
a Subsidiary of the Borrower, (ii) existing on any asset of any Person at the
time such Person is merged with or into the Borrower or any Subsidiary of the
Borrower or (iii) existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary of the Borrower; provided, that any such Lien was not
created in the contemplation of any of the foregoing and

52



--------------------------------------------------------------------------------

any such Lien secures only those obligations which it secures on the date that
such Person becomes a Subsidiary or the date of such merger or the date of such
acquisition; and



(f)

extensions, renewals, or replacements of any Lien referred to in paragraphs (a)
through (e) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

(g)

Liens arising solely by virtue of any statutory or common law provision relating
to banker's liens, rights of set-off similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution,
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve, and (ii) such deposit account is not intended by the
Borrower or any Subsidiary to provide collateral to the depositary institution;

(h)

Liens consisting of deposits made by any Insurance Subsidiary with the insurance
regulatory authority in its jurisdiction of domicile or other statutory Liens or
Liens or claims imposed or required by applicable insurance law or regulation
against the assets of any Insurance Subsidiary, in each ease in favor of all
policyholders of such Insurance Subsidiary and in the ordinary course of such
Insurance Subsidiaries business;

(i)

Liens upon Permitted Investments of the Borrower or any Subsidiary which are
pledged as collateral for Arbitrage Liens of the Borrower or such Subsidiary, as
applicable;

(j)

Liens securing other Indebtedness of the Borrower and its Subsidiaries not to
exceed $25,000,000 in the aggregate at any one time outstanding;

(k)

Liens upon real estate owned by a Relocation Subsidiary and securing
 Indebtedness permitted by Section 7.1(g);

(l)

Liens securing Indebtedness of a Subsidiary owing to the Borrower or to another
Wholly-Owned Subsidiary; and

(m)

Liens securing leases or sub-leases entered into in the ordinary course of
business pursuant to which the Borrower or a Subsidiary is lessee (excluding
financing leases, synthetic leases and similar arrangements), including
precautionary Uniform Commercial Code financing statements filed in connection
with such leases; provided that the Lien shall attach solely to the property or
assets leased.

Section 7.3.

Fundamental Changes.  (a)

The Borrower will not, and will not permit any Material Subsidiary to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, or lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Material Subsidiaries (in each
case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no

53



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be continuing (a) any
Material Subsidiary may merge or consolidate with the Borrower, provided that
the Borrower shall be the continuing or surviving corporation, (b) any Material
Subsidiary may merge or consolidate with any one or more Subsidiaries; provided,
that if any transaction shall be between a Subsidiary which is not a
Wholly-Owned Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned
Subsidiary shall be the continuing or surviving corporation; (c) and any
Subsidiary may sell or transfer all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or another Wholly-Owned
Subsidiary; (d) any Material Subsidiary which is a financial institution
(excluding any Insurance Subsidiary) may consolidate with or be a party to a
merger with another Person, and may dispose of all or substantially all of its
assets, and the Borrower or another Subsidiary may sell, transfer or otherwise
dispose of the Capital Stock of any such Material Subsidiary, in each case,
pursuant to a divestiture of such Material Subsidiary which is specifically
mandated by a regulatory authority having jurisdiction over the Borrower and its
Subsidiaries, provided that (i) at the time of such divestiture and immediately
after giving effect thereto, no Default or Event of Default shall exist and (ii)
such divestiture could not reasonably be expected to have a Material Adverse
Effect.

(b)

The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any business other than businesses substantially the same as presently conducted
or such other businesses that are reasonably related thereto, including any
business in which a “financial holding company” (as defined in Section 4(k) of
the Bank Holding Company Act (12 U.S.C. §1841)) may engage.  

Section 7.4.

Investments, Loans, Etc.  The Borrower shall not purchase or acquire, or suffer
or permit any Subsidiary to purchase or acquire, or make any commitment
therefore, any Capital Stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of the Borrower (together, “Investments”), except for:

(a)

Investments held by the Borrower or any Subsidiary in the form of cash
equivalents or marketable securities;

(b)

extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business;

(c)

Investments by the Borrower or any of its Subsidiaries in a Subsidiary;

(d)

Investments incurred in order to consummate Acquisitions of Persons in the title
insurance business or related lines of business including any business in which
a “financial holding company” (as defined in Section 4(k) of the Bank Holding
Company Act (12 U.S.C. §1841)) may engage; provided that (i) no Default or Event
of Default results therefrom; (ii) such Acquisitions are undertaken in
accordance with all applicable Requirements of Law; and (iii) the prior,
effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree is obtained;

(e)

Hedging Transactions permitted by Section 7.10;

54



--------------------------------------------------------------------------------

(f)

loans to agents in an amount not to exceed $30,000,000 in the aggregate at any
one time outstanding;

(g)

Other Investments by Insurance Subsidiaries permitted by the applicable laws,
rules or regulations governing such Insurance Subsidiaries;

(h)

Investments by the Borrower or any Subsidiary which is not an Insurance
Subsidiary (including LandAmerica Alliance Company) in joint ventures in the
ordinary course of the business of the Insurance Subsidiaries; and

(i)

Investments by the Borrower or any Subsidiary which is not an Insurance
Subsidiary in joint ventures (other than those permitted by Sections 7.4 (g) and
(h)) which total at any time not greater than $15,000,000.

Section 7.5.

Restricted Payments.  The Borrower shall not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on any shares of any class of its capital stock, or purchase,
redeem or otherwise acquire for value any shares of its capital stock or any
warrants, rights or options to acquire such shares, now or hereafter
outstanding, except that the Borrower may:

(a)

declare and make dividend payments or other distributions payable solely in its
common stock;

(b)

purchase, redeem or otherwise acquire shares of its common stock or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock; and

(c)

 declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such

shares for cash in an aggregate amount for all such dividends, purchases,
redemptions and acquisitions not in excess of 30% of Consolidated Net Income of
the Borrower arising after December 31, 2002 and computed on a cumulative
consolidated basis; provided, that immediately after giving effect to such
proposed action, no Default or Event of Default would exist.

The provisions of this Section 7.5 shall not be deemed to preclude any
conversion of convertible debt issued by the Borrower, including but not limited
to the purchase for cash by the Borrower pursuant to the terms thereof of all of
the holders’ rights thereunder and/or common stock into which such debt is
convertible in lieu of or in conjunction with the conversion of such debt.

Section 7.6.

Sale of Assets.  The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or any other
Subsidiary (or to qualify directors if required by applicable law), except:

(a)

dispositions of used, worn-out or surplus equipment in the ordinary course of
business;

55



--------------------------------------------------------------------------------

(b)

the sale of equipment to the extent that such equipment is exchanged for credit
against the purchase price of similar replacement equipment, or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
replacement equipment;

(c)

dispositions of Investments by any Insurance Subsidiary;




(d)

dispositions (including by way of bulk reinsurance) not otherwise permitted
hereunder which are made for fair market value; provided, that (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition and (ii) the aggregate value of all assets sold pursuant to this
Section 7.6(d) by the Borrower and its Subsidiaries, together, shall not exceed
$20,000,000 in any Fiscal Year;

(e)

reserved;

(f)

ordinary course dispositions of real estate and related properties by Relocation
Subsidiaries in the relocation business;

(g)

dispositions of real property received by an Insurance Subsidiary as part of a
settlement or claims resolution under a policy of insurance issued by such
Insurance Subsidiary;

(h)

sale of property permitted by Section 7.9;

(i)

sale or other disposition of assets in the ordinary course of business;

(j)

dispositions of tangible property as part of a like kind exchange under Section
1031 of the Code entered into in the ordinary course of business;

(k)

the Borrower or any Subsidiary may sell, transfer or otherwise dispose of any
Capital Stock of a Subsidiary in connection with a merger or consolidation
permitted (including any merger or consolidation not prohibited) under Section
7.3;

(l)

a Material Subsidiary may issue shares of its Capital Stock in connection with
an issuance whereby the Borrower or a Subsidiary maintains its or their, as
applicable, same proportionate interest in the issuing Subsidiary; and

(m)

the Borrower or a Subsidiary may transfer assets (including the Capital Stock of
a Subsidiary), and a Subsidiary may issue its Capital Stock, in connection with
an Investment in a joint venture permitted by Sections 7.4(g), (h) or (i).

Section 7.7.

Transactions with Affiliates.  The Borrower shall not, and shall not suffer or
permit any Subsidiary to, enter into any transaction with any Affiliate of the
Borrower (other than a Subsidiary), except upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm's-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.

Section 7.8.

ERISA.  The Borrower shall not, and shall not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary

56



--------------------------------------------------------------------------------

responsibility rules with respect to any Plan which has resulted or could
reasonably expected to result in liability of the Borrower in an aggregate
amount in excess of $5,000,000; or (b) engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

Section 7.9.

Sale and Leaseback Transactions.  The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided, that the Borrower and its Subsidiaries may enter into such sale and
leaseback transactions so long as the fair market value of the property
transferred pursuant thereto in any calendar year shall not exceed $20,000,000.

Section 7.10.

Hedging Transactions.  The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.  Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11.

Contingent Obligations.  The Borrower shall not, and shall not suffer or permit
any Subsidiary to, create, incur, assume or suffer to exist any Contingent
Obligations except:

(a)

endorsements for collection or deposit in the ordinary course of business;

(b)

Hedging Transactions permitted under Section 7.10;

(c)

Contingent Obligations of the Borrower and its Subsidiaries existing as of the
Closing Date and listed in Schedule 7.11 hereto;

(d)

Guaranty Obligations of the Borrower or any Subsidiary with respect to the
Indebtedness of any Subsidiary or other Affiliate of the Borrower or any agent
of a Subsidiary (such agency occurring in the ordinary course of such
Subsidiary’s business) in an amount not to exceed $20,000,000 in the aggregate
at any one time outstanding; and

(e)

Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business.

Section 7.12.

Joint Ventures.  The Borrower shall not permit any Insurance Subsidiary to enter
into any Joint Venture other than in the ordinary course of business.

57



--------------------------------------------------------------------------------

Section 7.13.

Lease Obligations.  The Borrower shall not, and shall not suffer or permit any
Subsidiary to, create or suffer to exist any obligations for the payment of rent
for any property under lease or agreement to lease, except for;

(a)

leases of the Borrower and of Subsidiaries in existence on the Closing Date and
any renewal or extension thereof;

(b)

operating leases entered into by the Borrower or any Subsidiary after the
Closing Date in the ordinary course of business;

(c)

leases entered into by the Borrower or any Subsidiary after the Closing Date
pursuant to sale-leaseback transactions permitted under Section 7.9.




(d)

capital leases other than those permitted under clauses (a) and (c) of this
Section, entered into by the Borrower or any Subsidiary after the Closing Date
in the ordinary course of business to finance the acquisition of equipment.

Section 7.14.

Accounting Changes.  The Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP or SAP, as applicable, or change
the fiscal year of the Borrower or of any of its Subsidiaries, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

Section 7.15.

Prepayments

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire any Indebtedness described in Section
7.1(h).

Section 7.16.

Material Subsidiaries.  (a) The Borrower will not at any time, determined in
accordance with the most recently available financial statements delivered by
the Borrower pursuant to Section 5.1(a) or Section 5.1(b), permit all of the
then existing Material Subsidiaries, together with the Borrower, to account for
less than (i) 85% of Consolidated Total Assets as of the end of the immediately
preceding Fiscal Quarter of the Borrower or (ii) 85% of Consolidated Net Income
for the four Fiscal Quarters of the Borrower then most recently ended.

(b)

If at any time, the Borrower or all of the existing Material Subsidiaries do not
together account for 85% or more of such Consolidated Total Assets and 85% or
more of Consolidated Net Income as provided in Section 7.16(a), the Borrower
shall promptly designate, by written notice to the Lenders, such other
Subsidiaries of the Borrower (which would not otherwise be Material
Subsidiaries) to be deemed Material Subsidiaries hereunder so that such 85%
threshold is satisfied.

(c)

The Borrower may designate any Subsidiary as a Material Subsidiary and may
de-designate any Material Subsidiary identified in Schedule 7.16 or in a
Compliance Certificate or previously designated as a Material Subsidiary
pursuant to the requirements of this Section 7.16; provided that:

(i)

the Borrower shall have given not less than ten days’ prior written notice to
the Lenders of such designation or de-designation;

58



--------------------------------------------------------------------------------

(ii)

at the time of such designation or de-designation and immediately after giving
effect thereto no Default or Event of Default shall exist (including, without
limitation, under Section 7.16(a));

(iii)

in the case of the designation of a Subsidiary as a Material Subsidiary, such
Subsidiary shall not at any time after the date of this Agreement have
previously been designated as a Material Subsidiary more than once; and

(iv)

in the case of the de-designation of a Material Subsidiary, such Material
Subsidiary shall not at any time after the date of this Agreement have
previously been de-designated more than once.

Section 7.17.

Restrictive Agreements.  The Borrower will not, and will not permit any Material
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that directly or expressly prohibits, restricts or imposes any
condition upon the ability of any Material Subsidiary to pay dividends or other
distributions with respect to its common stock; provided, that (i) the foregoing
shall be subject to, and shall not apply to restrictions or conditions imposed
by, laws, rules, regulations, orders or other restrictions or agreements imposed
by insurance regulators or similar agencies or by  this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder; and (iii) the
foregoing shall not apply to customary net worth, leverage, cash flow and
similar financial ratios and covenants (including, but not limited to, financial
ratios and covenants such as those contained herein other than those contained
in Section 7.5) which may indirectly restrict or limit the ability of a Material
Subsidiary to pay dividends or distributions with respect to its common stock.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1.

Events of Default.  If any of the following events (each an “Event of Default”)
shall occur:

(a)

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under clause (a) of this Section 8.1)
pay­able under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

(c)

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan

59



--------------------------------------------------------------------------------

Document (including the Sched­ules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document sub­mitted to the Administrative Agent or
the Lenders by the Borrower or any representative of the Borrower pursuant to or
in connection with this Agreement or any other Loan Document shall prove to be
incorrect when made or deemed made or submitted; or

(d)

(i) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.2, 5.3 (with respect to the Borrower’s existence) or
Articles VI or VII or (ii) the Borrower shall fail to observe or perform any
covenant or agreement contained in Section 5.1 and such failure shall remain
unremedied for 15 days ; or

(e)

the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

(f)

the Borrower or any Material Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, and as a consequence the maturity of
such Indebtedness is accelerated; or any such Indebtedness has become or has
been declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof;

(g)

the Borrower or any Material Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Material Subsidiary or for a substantial part of its
assets, (iii) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (iv) make a general assignment for the
benefit of creditors, or (v) take any action for the purpose of effecting any of
the foregoing; or

(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Material Subsidiary or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower

60



--------------------------------------------------------------------------------

or any Material Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(i)

the Borrower or any Material Subsidiary shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or

(j)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $25,000,000; or

(k)

any judgment or order for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment  or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(l)

any non-monetary judgment or order shall be rendered against the Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect,
and there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m)

a Change in Control shall occur or exist; or

(n)

Any Insurance Subsidiary shall be the subject of a final nonappealable order
imposing a fine in an amount in excess of $2,000,000 in a single instance or
other such orders imposing fines in excess of $10,000,000 in the aggregate after
the Closing Date by or at the request of any state insurance regulatory agency
as a result of the violation by such Insurance Subsidiary of such state’s
applicable insurance laws or the regulations promulgated in connection
therewith;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the follow­ing actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

61



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1.

Appointment of Administrative Agent.

(a)

Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  

(b)

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as the Administrative Agent may agree at the request of
the Required Lenders to act for the Issuing Bank with respect thereto; provided,
that the Issuing Bank shall have all the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Section 9.2.

Nature of Duties of Administrative Agent.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as

62



--------------------------------------------------------------------------------

provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negli­gence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.    



Section 9.3.

Lack of Reliance on the Administrative Agent.  Each of the Lenders, the
Swingline Lender and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each of the Lenders,
the Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.

Section 9.4.

Certain Rights of the Administrative Agent.  If the Administrative Agent shall
request instructions from the Required Lenders with re­spect to any action or
ac­tions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lend­ers;
and the Administrative Agent shall not incur liability to any Person by rea­son
of so refraining.  Without limiting the foregoing, no Lender shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in ac­cordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

Section 9.5.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), indepen­dent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

63



--------------------------------------------------------------------------------

Section 9.6.

The Administrative Agent in its Individual Capacity.  The bank serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity.  The
bank acting as the Administrative Agent and its Affiliates may accept de­posits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not the
Administrative Agent hereunder.

Section 9.7.

Successor Administrative Agent.

(a)

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no suc­cessor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b)

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall there­upon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article IX shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8.



Authorization to Execute other Loan Documents.  Each Lender hereby authorizes
the Administrative Agent to execute on behalf of all Lenders all Loan Documents
other than this Agreement.



64



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1.

Notices.

(a)

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

To the Borrower:

LandAmerica Financial Group, Inc.

101 Gateway Centre Parkway

Richmond, VA 23235

Attention:  Ronald B. Ramos, Treasurer

Telecopy Number: (804) 236-8834




with a  copy to:

Williams Mullen

1021 E. Cary Street,

16th Floor

Richmond, VA  23218-1320

Attention:  William Pitman

Telecopy Number: (804) 783-6507







To the Administrative Agent

or Swingline Lender:

SunTrust Bank

919 East Main Street, 22nd Floor

Richmond, Virginia  23219

Attention:

Telecopy Number: (804) 782-5818




With a copy to:

SunTrust Bank

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, Georgia 30308

Attention: Ms. Doris Folsum

Telecopy Number: (404) 658-4906




and




King & Spalding LLP

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

Attention: Carolyn Z. Alford

Telecopy Number: (404) 572-5100




65



--------------------------------------------------------------------------------

To the Issuing Bank:

SunTrust Bank

25 Park Place, N. E./Mail Code 3706

Atlanta, Georgia 30303

Attention: John Conley

Telecopy Number: (404) 588-8129




To the Swingline Lender:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Ms. Doris Folsum

Telecopy Number: (404) 658-4906




To any other Lender:

the address set forth in the Administrative Questionnaire



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(b)

Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
 and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

Section 10.2.

Waiver; Amendments.

(a)

No failure or delay by the Administrative Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or thereunder.
 The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder

66



--------------------------------------------------------------------------------

and under the other Loan Documents are cumulative and are not exclu­sive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

(b)

No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the spe­cific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any princi­pal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligation, without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Bank or the
Issuing Bank without the prior written consent of such Person.

Section 10.3.

Expenses; Indemnification.

(a)

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside coun­sel and the allocated

67



--------------------------------------------------------------------------------

cost of inside counsel) incurred by the Administrative Agent, the Issuing Bank
or any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.



(b)

The Borrower shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing (each, an “Indemnitee”)
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, which may be incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement or any other agreement
or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or the consummation of any of the
transactions contemplated hereby, (ii) any Loan or Letter of Credit or any
actual or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned by the Borrower or
any Subsidiary or any Environmental Liability related in any way to the Borrower
or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that the Borrower shall not be obligated to indemnify
any Indemnitee for any of the fore­going arising out of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

(c)

The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re­spect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d)

To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative Agent, the Issuing Bank or the Swingline Lender under clauses
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e)

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument

68



--------------------------------------------------------------------------------

contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

(f)

All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4.

Successors and Assigns.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, in the case of any assignment of a Revolving Loan
or reimbursement obligation of outstanding Letters of Credit, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $1,000, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender and assignee Lender, (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this clause (b) and (iv) if such assignee Lender is a Foreign Lender,
compliance by such Person with Section 2.20(e), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to

69



--------------------------------------------------------------------------------

the benefits of Sections 2.18, 2.19, 2.20 and 10.3).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.



(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  

(d)

Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Bank or the Issuing Bank sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swingline Bank, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following to the extent affecting such Participant: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby , without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement without the written
consent of each Lender except to the extent such release is expressly provided
under the terms of the Guaranty Agreement; or (vii) release all or substantially
all collateral (if any) securing any of the Obligations.  Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To

70



--------------------------------------------------------------------------------

the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.7 as though it were a Lender.



(e)

A Participant shall not be entitled to receive any greater payment under Section
2.18 and Section 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.20 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.20(e) as
though it were a Lender.  

(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

(b)

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)

The Borrower ir­­revocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

71



--------------------------------------------------------------------------------

(d)

Each party to this Agreement irrevocably consents to the service of process in
the manner provided for notices in Section 10.1. Nothing in this Agreement or in
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.7.

Right of Setoff.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank to or for the credit or the account of the Borrower against
any and all Obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured. Each Lender and
the Issuing Bank agree promptly to notify the Administrative Agent and the
Borrower after any such set-off and any application made by such Lender and the
Issuing Bank, as the case may be; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 10.8.

Counterparts; Integration.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

Section 10.9.

Survival.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by

72



--------------------------------------------------------------------------------

the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  All representations and warranties made
herein, in the cer­tifi­cates, reports, notices, and other documents delivered
pursu­ant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.



Section 10.10.

Severability.  Any provision of this Agreement ­or any other Loan Document held
to be illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 10.11.

Confidentiality.  Each of the Administrative Agent, the Issuing Bank and each
Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, and (ix)
subject to provisions substantially similar to this Section 10.11, to any actual
or prospective assignee or Participant, or (vi) with the consent of the
Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information.  Notwithstanding anything herein to the
contrary, any party to this Agreement (and any employee, representative, or
other agent of any party to this Agreement) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment

73



--------------------------------------------------------------------------------

and tax structure.  However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.



Section 10.12.

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

Section 10.13.

Waiver of Effect of Corporate Seal.  The Borrower represents and warrants that
it is not required to affix its corporate seal to this Agreement or any other
Loan Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

(remainder of page left intentionally blank)



74



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

LANDAMERICA FINANCIAL GROUP, INC.




By  /s/ Ronald B.Ramos






  Name:

Ronald B. Ramos

  Title:

Senior Vice President and Treasurer







SUNTRUST BANK, as Administrative
Agent, as Issuing Bank, as Swingline
Lender and as a Lender










By  /s/ Mark Flatin






  Name:

Mark Flatin

  Title:

Director















--------------------------------------------------------------------------------









WACHOVIA BANK, N.A., as
Syndication Agent and a Lender




By  /s/ Susan F. Owens






  Name:

Susan F. Owens

  Title:

Senior Vice President












--------------------------------------------------------------------------------









UNION BANK OF CALIFORNIA, N.A.,
as Documentation Agent and as a Lender




By  /s/ Joseph M. Argabrite






  Name:

Joseph M. Argabrite

  Title:

Vice President












--------------------------------------------------------------------------------









US BANK, National Association., as a
Lender




By  /s/ Douglas A. Rich






  Name:

Douglas A. Rich

  Title:

Vice President












--------------------------------------------------------------------------------












COMERICA BANK, as a Lender




By  /s/ James F. Cooper






  Name:

James F. Cooper

  Title:

First Vice President












--------------------------------------------------------------------------------












FLEET NATIONAL BANK, as a Lender




By  /s/ Amy Peden






  Name:

Amy Peden

  Title:

Vice President











--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, as a
Lender




By  /s/ Lawrence Palumbo, Jr.






  Name:

Lawrence Palumbo, Jr.

  Title:

Vice President















--------------------------------------------------------------------------------












PNC BANK, N.A., as a Lender




By  /s/ Kirk Seagers






  Name:

Kirk Seagers

  Title:

Director












--------------------------------------------------------------------------------











WELLS FARGO BANK ARIZONA,
N.A., as a Lender




By  /s/ M. Scott Parker






  Name:

M. Scott Parker

  Title:

Vice President












--------------------------------------------------------------------------------









BANK ONE, N.A., as a Lender




By  /s/ Sara T. Gordon






  Name:

Sara T. Gordon

  Title:

First Vice President












--------------------------------------------------------------------------------

[SCHEDULES AND EXHIBITS OMITTED]

 

